Citation Nr: 1310408	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-45 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from September 1969 to June 1973, to include service in Vietnam.  See 38 C.F.R. § 3.7(h).
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for hearing loss.

In his original claim for compensation, dated in March 2009, the Veteran indicated that he was seeking service connection for hearing loss, at least in part, as due to exposure to herbicides.  Accordingly, and for purposes of clarity, the Board has characterized the issue on appeal as set forth above on the title page.

By a statement dated in December 2009, the Veteran requested an informal hearing before a Decision Review Officer at the RO.  In August 2010, the RO notified him of the date, time, and location of the hearing.  However, he failed to appear for the hearing as scheduled.

In January 2011, after the record on appeal had been transferred to the Board, and the appeal certified, the Veteran submitted additional evidence in support of his claim, to include a favorable medical opinion from a private physician.  In March 2013, the Veteran's representative submitted a waiver of RO review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

In March 2009, in addition to the issue presently developed for appeal, the Veteran also filed a claim for service connection for a skin disorder and a claim for pension.  Thus far, the record does not reflect that those issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

For the reasons set forth below, the matter presently developed for appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2012).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, when the Veteran filed his claim for service connection in March 2009, he indicated that he had received treatment for hearing loss from an Ed Sax and/or at a hospital in Dayton, Ohio, from February 2000 to March 2009.  Thus far, he has not submitted a release for the records of that treatment.  Because those records, if obtained, could have a bearing on the outcome of the Veteran's appeal, further efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).  Therefore, on remand, the Veteran should be given another opportunity to submit an authorization form so as to allow VA to request such records, or submit the records himself.

In July 2009, the Veteran reported that two clinicians at the VA Medical Center (VAMC) in Dayton, Ohio, had stated that it was more likely than not that his hearing loss "dates to my exposure to naval gunfire while I served in the Coast Guard."  Presently, although the record contains VA clinical reports from the Dayton VAMC dated from April 21, 2009 through June 25, 2010, those reports contain no documentation of the opinions reported by the Veteran.  On remand, the Veteran should be given an opportunity to identify any healthcare providers who have treated him for hearing loss since service (in addition to Ed Sax and the facility the Veteran identified in Dayton, Ohio) and to submit written statements from any VA or other clinicians who have addressed the etiology of his hearing loss, and whose opinions have not yet been reduced to writing.  Thereafter, any identified records, to include those from the Dayton VAMC, dated from June 25, 2010 to the present, should be obtained for consideration in his appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The record shows that the Veteran was examined for VA compensation purposes in June 2010.  After examining the Veteran, and conducting audiometric testing, the examiner opined, in effect, that the Veteran's hearing loss was not due to military noise exposure.  However, in so doing, the examiner made no mention of an in-service printout of a Rudmose Audiogram, dated in March 1970, which appears to reflect that the Veteran may have then had abnormal hearing at 6000 Hertz, bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that thresholds above 20 decibels are indicative of at least some degree of hearing loss).  Nor did the examiner address the Veteran's allegation that his hearing loss could be attributed to exposure to herbicides.

Accordingly, and because the favorable private opinion submitted by the Veteran in January 2011 contains no rationale for the conclusions offered, the Board will return the claims file to the June 2010 examiner so as to obtain an addendum opinion addressing such factors.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

For the reasons stated, this case is REMANDED for the following actions:

1.  Request that the Veteran provide written statements from any VA or other clinicians who have addressed the etiology of his hearing loss, and whose opinions have not yet been reduced to writing; provide releases for relevant records of treatment from Ed Sax and the facility the Veteran identified in Dayton, Ohio; and identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Dayton, Ohio since June 25, 2010.  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA examiner who previously provided an examination and opinion in this case in June 2010.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hearing loss can be attributed to his period of active military service.

In so doing, the examiner should discuss the significance, if any, of an in-service printout of a Rudmose Audiogram, dated in March 1970, which appears to reflect that the Veteran may have then had abnormal hearing at 6000 Hertz, bilaterally.  The examiner should also discuss the significance, if any, of the fact that audiometric testing was not performed at 6000 Hertz at the time of the Veteran's separation examination in May 1973.  The examiner should, in addition, review and comment upon the favorable medical opinion from a private physician, S. I. Adam, Jr., M.D., submitted by the Veteran in January 2011.

If the examiner determines that it remains unlikely that the Veteran's hearing loss can be attributed to in-service exposure to noise, the examiner should offer a further opinion as to whether it is at least as likely as not that the Veteran's hearing loss can be attributed to exposure to herbicides.  For purposes of providing the opinion, the examiner should presume that the Veteran was, in fact, exposed to herbicides during service in Vietnam, which has been verified.

If the June 2010 VA examiner is no longer employed by VA or is otherwise unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.  A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

